Citation Nr: 1309026	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2012, the Veteran testified in a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Left shoulder

The Board finds that a remand is necessary in order to obtain outstanding records.  At his hearing, the Veteran testified that all of his treatment for his left shoulder was provided at the VA Medical Center (VAMC) in St. Louis.  Specifically, he now states his treatment there began shortly after his October 1970 discharge and apparently continued at different unspecified points in the 1980s, 1990s, and up to the present.  However, the only VA treatment records in the claims file are three distinct notes from VAMC St. Louis dated July 2002, November 2009, and May 2010.  None of them address the left shoulder.  The electronic, paperless claims file also contains treatment records from VAMC St. Louis dated September 2012 through January 2013; however these were obtained for a separate diabetes claim and are limited to diabetes treatment.  It does not appear that any other treatment records from VAMC St. Louis have been requested.

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including relevant VA treatment records.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  Therefore, a remand is necessary to attempt to obtain relevant records from VAMC St. Louis for consideration in his appeal.

TDIU

Because the left shoulder service connection claim remains pending, it would be premature to enter a decision concerning entitlement to TDIU benefits.  In addition to that, it is observed that TDIU is governed by 38 C.F.R. § 4.16 (2012), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Here, the Veteran meets the schedular criteria for a TDIU.  He is currently service connected for 11 disabilities: bilateral hearing loss, rated as 40 percent disabling; bilateral tinnitus, rated as 10 percent disabling; residuals of right shoulder injury with clavicle fracture and degenerative changes (dominant), rated as 20 percent disabling; residuals, left thumb fracture (nondominant), rated as 10 percent disabling; scar, left eyebrow with residual drooping of upper lateral one-third of left eyelid, faint scar left of midline of chin, rated as 10 percent disabling; residuals of left forearm laceration, rated as 10 percent disabling; residuals of head injury including headache, weakness, and fatigue, rated as 10 percent disabling; diabetes mellitus type II (DM) to include erectile dysfunction, rated as 20 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; and cellulitis of the left great toe associated with diabetes mellitus type II, rated as noncompensably disabling.  His combined disability evaluation is 90 percent.  Therefore, his disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2012).

The claims file contains medical opinions dated November 2011 addressing the impact of the seven disabilities that were service-connected at that time on the Veteran's ability to secure or follow a substantially gainful occupation.  However, since those opinions were rendered, the Veteran was granted service connection for four additional disabilities, none of which have been addressed in the context of a TDIU claim.

Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that, in order to adjudicate this claim, VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all St. Louis VAMC records of treatment of the Veteran dated from October 1970 to the present and relevant to the left shoulder as he described at his May 2012 hearing.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Document such determination in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Notify the Veteran that he may submit statements, including from others, describing their firsthand or contemporaneous knowledge of the (1) onset and extent of his left shoulder disability, and (2) service-connected disabilities' symptoms and impact on his ability or inability to work.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA evaluation to determine the impact of his service connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available to and reviewed by the evaluator, and such review should be noted in his or her report.  All appropriate tests and studies should be conducted.  A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

Thereafter, the evaluator should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The evaluator should take into consideration the Veteran's level of education, special training, and previous work experience.  

Service-connected disabilities to be discussed are: bilateral hearing loss, bilateral tinnitus, residuals of right shoulder injury with clavicle fracture and degenerative changes, residuals of left thumb fracture, facial scars; residuals of left forearm laceration, residuals of head injury, diabetes mellitus type II to include erectile dysfunction, diabetic peripheral neuropathy of the left lower extremity, diabetic peripheral neuropathy of the right lower extremity, and cellulitis of the left great toe.

4.  After undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claims.  The adjudication of the Veteran's TDIU claim should be completed after the AOJ readjudicates the issue of entitlement to service connection for left shoulder disability that is currently on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


